Exhibit 10.1
 
PURCHASE TRADING PLAN AGREEMENT
 
WHEREAS, Primoris Services Corporation, a Delaware corporation (the “Company”),
desires to purchase, from time to time, certain of its common stock purchase
warrants, each of which entitles the holder to purchase one share of the
Company’s common stock at a price of $5.00 per share and is exercisable at any
time on or prior to October 2, 2010, unless earlier redeemed (the “Warrants”).
 
WHEREAS, the Company desires to enter into this Agreement for the purpose of
establishing a trading plan to make purchases of Warrants in compliance with all
applicable laws, including, but not limited to, Section 10(b) of the Securities
Exchange Act of 1934, as amended (the “1934 Act”), and the rules and regulations
promulgated thereunder, including, but not limited to, Rule 10b5-1.  References
herein to this “Agreement” refer to this agreement and specifically include the
trading plan described herein.
 
NOW, IT IS AGREED, as of this March 26, 2009 by the Company and CJS Securities,
Inc. (the “Broker”) as follows:
 
Section 1.               Terms of Purchase.
 
(a)           The Company desires that the Broker effect purchases of the
Warrants on its behalf in the open market in accordance with trading
requirements adopted by the Company and to be delivered in writing to the Broker
by separate letter (the “Initial Trading Instructions”).  The trading
requirements adopted by the Company are referred to herein as the “Program
Period.”
 
(b)           In furtherance of Section 1(a) hereof, the Company directs the
Broker to purchase, in customary brokerage transactions, the Warrants, for the
Company's account or accounts, in the Broker's sole discretion as to execution
and timing, subject to the condition that as of the time of any purchase of
Warrants, any individual employee of the Broker making the Broker's investment
decisions on behalf of the Company shall not be in possession of or aware of
material nonpublic information relating to the Company's business, operations or
prospects or the value of the Common Stock (“Material Nonpublic Information”).
 
(c)           Notwithstanding the foregoing, the Broker shall not purchase
Warrants at any time when the Broker, in its sole discretion, shall have
determined that such purchase would violate applicable law, including, without
limitation, Section 10(b) of the 1934 Act and the rules and regulations
promulgated thereunder and Section 5 of the Securities Act of 1933, as amended
(the “1933 Act”).
 
(d)           The Company agrees that, during the Program Period, it shall not
exercise any subsequent influence over how, when or whether to effect purchases
of the Warrants, except that the Company may amend this Agreement as set forth
in Section 3 hereof.  Each of the Company and the Broker agrees that it will not
discuss with the other the Company's business, operations or prospects or any
other information likely to be related to the value of the Warrants or likely to
influence a decision to purchase the Warrants.  Notwithstanding the preceding
sentence, with the approval of counsel to the Broker, the Company may
communicate with Broker personnel who are not responsible for, and have no
ability to influence, the execution of the trading plan set forth in this
Agreement.
 

--------------------------------------------------------------------------------


 
Section 2.               Representations, Warranties and Covenants.
 
(a)           The Company represents, warrants and covenants to the Broker as
follows:
 
(i)           The Company is not, as of the date hereof, aware of or in
possession of Material Nonpublic Information.
 
(ii)           The Company will at all times, in connection with the performance
of this Agreement, comply with all applicable laws, including, without
limitation, Section 16 of the 1934 Act and the rules and regulations promulgated
thereunder.
 
(iii)           The Company agrees to provide such additional information and to
execute such additional documents or instruments as may be reasonably requested
by the Broker in connection with the performance of this Agreement and to
confirm compliance with applicable law.
 
(iv)           The Company's Board has approved this Agreement.
 
(v)           This Agreement constitutes the legal, valid and binding obligation
of the Company enforceable against the Company in accordance with its terms,
except as the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium and other laws
affecting the enforceability of creditors' rights and general principles of
equity, and as rights to indemnity hereunder may be limited by applicable law.
 
(b)           The Broker represents, warrants and covenants to the Company as
follows:
 
(i)           The Broker has implemented reasonable policies and procedures,
taking into consideration the nature of the Broker's business, to ensure that
individuals making investment decisions will not violate the laws prohibiting
trading on the basis of Material Nonpublic Information.  These policies and
procedures include those that restrict any purchase or sale, or causing any
purchase or sale, of any security as to which the Broker has Material Nonpublic
Information, as well as those that prevent such individuals from becoming aware
of or in possession of such Material Nonpublic Information.  The Broker agrees
to comply with Rule 10b-18 of the 1934 Act, with respect to all repurchases of
the Warrants pursuant to this Agreement.
 
(ii)           In connection with all purchases of Warrants, the Broker shall
deliver to the Company by facsimile or electronic mail, no later than the close
of business on the date such transaction is effected, all information relating
to each Warrant purchase.
 
(iii)           This Agreement constitutes the legal, valid and binding
obligation of the Broker enforceable against the Broker in accordance with its
terms, except as the enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium and
other laws affecting the enforceability of creditors' rights and general
principles of equity, and as rights to indemnity hereunder may be limited by
applicable law.
 

--------------------------------------------------------------------------------


 
Section 3.               Amendments.  This Agreement (including the Initial
Trading Instructions) may not be amended by the parties hereto, except as
follows: The parties hereto may amend the provisions of this Agreement
(including the Initial Trading Instructions), provided that at the time of such
amendment, the Company was not in possession of or aware of Material Nonpublic
Information.  Any modification by the Company will be made in accordance with
applicable law and in good faith and not as part of a scheme to evade the
prohibitions of Rule 10b5-1.
 
Section 4.               Termination.  This Agreement shall terminate upon the
earlier to occur of the following:
 
(a)           The close of business on May 15, 2009; or
 
(b)           The Broker purchases the maximum number of Warrants allowable
under the Initial Trading Instructions, as may be amended as provided in Section
3 hereof; or
 
(c)           The Agreement is terminated by either party immediately upon
receipt of written notice to the other party; provided, however, that with
respect to any termination by the Company pursuant to this Section 4(c) at the
time of such termination, the Company was not in possession of or aware of
Material Nonpublic Information and such termination was made in good faith and
not as part of a scheme to evade the prohibitions of Rule 10b5-1; or
 
(d)           Any purchase effected pursuant to this Agreement that violates (or
in the opinion of counsel to the Company or the Broker is likely to violate)
Section 16 of the 1934 Act, any other provision of the Federal securities laws
or regulations adopted by the U.S. Securities and Exchange Commission
thereunder, or any other applicable Federal or State law or regulation; or
 
(e)           The Company materially breaches its obligations under this
Agreement; or
 
(f)           The Company enters into a contract that prevents or materially
restricts purchases by the Company under this Agreement.
 
Section 5.               Indemnification and Limitation on Liability; No Tax,
Accounting or Legal Advice.
 
(a)           The Company agrees to indemnify and hold harmless the Broker (and
its directors, officers, employees and affiliates) from and against all claims,
liabilities, losses, damages and expenses (including reasonable attorneys' fees
and costs) arising out of or attributable to:  (i) any material breach by the
Company of this Agreement (including the Company's representations and
warranties), (ii) any violation by the Company of applicable laws or regulations
and (iii) any action taken by the Broker in good faith and without negligence
pursuant to this Agreement.  This indemnification will survive the termination
of this Agreement.
 

--------------------------------------------------------------------------------


 
(b)           Notwithstanding any other provision herein, the Broker will not be
liable to the Company for:  (i) special, indirect, punitive, exemplary, or
consequential damages, or incidental losses or damages of any kind, including
but not limited to lost profits, lost savings, and loss of use of facility or
equipment, regardless of whether arising from breach of contract, warranty,
tort, strict liability or otherwise, and even if advised of the possibility of
such losses or damages or if such losses or damages could have been reasonably
foreseen, or (ii) any failure to perform or for any delay in performance that
results from a cause or circumstance that is beyond its reasonable control,
including but not limited to failure of electronic or mechanical equipment,
strikes, failure of common carrier or utility systems, severe weather, market
disruptions or other causes commonly known as “acts of God.”
 
(c)           The Company acknowledges and agrees that the Broker has not
provided the Company with any tax, accounting or legal advice with respect to
this Agreement.
 
Section 6.               Governing Law. This Agreement (including the Initial
Trading Instructions) will be governed by, and construed in accordance with, the
laws of the State of New York, without regard to such State's conflict of laws
rules.
 
Section 7.               Entire Agreement.  This Agreement (including the
Initial Trading Instructions) constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof, and supersedes any
previous or contemporaneous agreements, understandings, proposals or promises
with respect thereto, whether written or oral.
 
Section 8.               Assignment.  This Agreement and each party's rights and
obligations hereunder may not be assigned or delegated without the written
permission of the other party and shall inure to the benefit of each party's
successors and permitted assigns, whether by merger, consolidation or otherwise.
 
[The remainder of this page intentionally left blank]
 
4

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.
 

 
PRIMORIS SERVICES CORPORATION
         
By:
/s/ Peter J. Moerbeek   
Name:
Peter J. Moerbeek
 
Title:
Executive Vice President, Chief Financial Officer






 
CJS SECURITIES, INC.
         
By:
/s/ Charles Strauzer  
Name:
Charles Strauzer  
Title:
Managing Director



 
5